 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     DELORIS A. GIBSON,                                )
 4                                                     )
                           Plaintiff,                  )        Case No.: 2:16-cv-01885-GMN-BNW
 5
            vs.                                        )
 6                                                     )                      ORDER
     NANCY A. BERRYHILL, Acting                        )
 7   Commissioner of Social Security,                  )
                                                       )
 8                         Defendant.                  )
 9                                                     )
                                                       )
10
11          Pending before the Court is the Report and Recommendation (“R&R”) of United States
12   Magistrate Judge Brenda Weksler, (ECF No. 31), which recommends that Plaintiff Deloris
13   Gibson’s Motion to Remand, (ECF No. 25), be granted. The R&R further recommends that
14   Defendant Commissioner Nancy Berryhill’s Cross-Motion to Affirm the Agency Decision,
15   (ECF No. 26), be denied.
16          A party may file specific written objections to the findings and recommendations of a
17   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
18   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
19   determination of those portions to which objections are made. Id. The Court may accept, reject,
20   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.
21   28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b). Where a party fails to object, however, the Court is
22   not required to conduct “any review at all . . . of any issue that is not the subject of an
23   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized
24   that a district court is not required to review a magistrate judge’s report and recommendation
25   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,


                                                  Page 1 of 2
 1   1122 (9th Cir. 2003).
 2         Here, no objections were filed, and the deadline to do so, August 15, 2019, has passed.
 3   (Min. Order, ECF No. 31).
 4         Accordingly,
 5         IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 31), is
 6   ACCEPTED AND ADOPTED in full.
 7         IT IS FURTHER ORDERED that Plaintiff’s Motion to Remand, (ECF No. 25), is
 8   GRANTED.
 9         IT IS FURTHER ORDERED that Defendant’s Cross-Motion to Affirm the Agency
10   Decision, (ECF No. 26), is DENIED.
11         IT IS FURTHER ORDERED that this case is REMANDED to the Social Security
12   Administration.
13         The Clerk is instructed to close the case.
14
15                     10 day of September, 2019.
           DATED this _____
16
17                                                ___________________________________
                                                  Gloria M. Navarro, District Judge
18                                                United States District Court
19
20
21
22
23
24
25


                                                Page 2 of 2
